DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6-7 and 10 are objected to because of the following informalities:  
1.  In line 12 of claim 1, “exist” needs to be changed to “exists”.
2. For claims 6 and 7, examiner recommend changing “acting on” to “controlling”
3. In last line of claim 6, examiner recommend changing “the same set value” to “the set value”.
4. In line 7 of claim 6, examiner recommend changing “the pressure” to “a pressure”.
5. In line 7 of claim 7, examiner recommend changing “the pressure” to “a pressure”.
6. In last line of claim 7, examiner recommend changing “the same set value” to “the set value”.
7. In last line of claim 10, examiner recommend changing “computer, allowing the turbine to be activated only if the door is closed” to “computer configured to activate the blower only if the door is closed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “turbine” in claims 1-3 and 8-9 is used by the claim to mean “device to supply pressurized air” while the accepted meaning is “blower” or “fan”.
The term “depression” in claims 1-3 and 8-9 is used by the claim to mean “the condition of air being pressurized” while the accepted meaning is “compression.” These terms are indefinite because the specification does not clearly redefine the term.
Claim 3 recites “about 1100 to 1200 mm of water column”.  It is unclear what pressure range is considered to be about 1100 to 1200 mm of water column.
Claim 4 contains the trademark/trade name AMETEK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular a blower and, accordingly, the identification/description is indefinite.
Claim 6 recites “a computer connected to the differential pressure sensor on one side and to the turbine on the other side, acting on…”.  It’s not clear if those “sides” are actually physical side (like a sidewall of a computer) or if those sides are just talking about electronic connection.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a computer in electronic communication with the differential pressure sensor and the blower, controlling the rotational speed…”
Claim 6 recites the limitation "the rotational speed of the turbine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a rotational speed of the blower”.
Claim 6 recites “the speed” in line 8.  However claim 1 recites “a speed of the engine”, while claim 6 recites “rotational speed of the turbine”.  Therefore it’s not clear what “the speed” in line 8 of claim 6 refers to.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the rotational speed of the blower”.
Claim 6 recites “the value” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a value”.
a computer connected to the pressure sensor on one side and to the turbine on the other side, acting on…”.  It’s not clear if those “sides” are actually physical side (like a sidewall of a computer) or if those sides are just talking about electronic connection.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a computer in electronic communication with the pressure sensor and the blower, controlling the rotational speed…”
Claim 7 recites the limitation "the rotational speed of the turbine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a rotational speed of the blower”.
Claim 7 recites “the duct” in line 9.  Claim 1 recites two different ducts (air intake duct and air delivery duct), therefore it’s unclear as to which of those two ducts are for “the duct” in that limitation.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the air delivery duct”.
Claim 7 recites “the speed” in line 8.  However claim 1 recites “a speed of the engine”, while claim 7 recites “rotational speed of the turbine”.  Therefore it’s not clear what “the speed” in line 8 of claim 7 refers to.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the rotational speed of the blower”.
Claim 7 recites “the set value” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a set value”.
the duct” in last line.  Claim 1 recites two different ducts (air intake duct and air delivery duct), therefore it’s unclear as to which of those two ducts are for “the duct” in that limitation.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the air delivery duct”.
Claim 10 recites “the opening or the closing”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an opening or a closing”.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached).
Regarding claim 1, Lee teaches a pressurization system “for pressurizing a cabin of a vehicle operating in particle-laden air” (this is intended use), comprising:
an air intake (an opening upstream of blower 207 in fig 1) outside the cabin (the opening as indicated is outside of cabin because the duct of system 200 sends air into cabin.);
an engine air filter (209, fig 1); and
a blower (207, fig 1) for supplying pressurized air into the cabin,

the air intake supplies the vehicle engine with air (see fig 1, some air can go to engine/combustion chamber 105);
the system further includes an air intake duct (annotated figure 1) connected directly to an air delivery duct (annotated figure 1) extending between the engine air filter and an engine or a turbo compressor located on the engine (see fig 1 and annotated fig 1); and
the blower “generating a pressure greater than a maximum pressure value that exists in said air delivery duct depending on the state of clogging of the engine air filter, a speed of the engine, and a load on the engine” (This is intended function.  The pressure generated by the blower inherently would be greater than a maximum pressure value that exists in said air delivery duct depending on those factors because if there’s clogging in the air filter, the users in the cabin won’t feel as much air pressure and then would turn the blower to a higher speed as needed.  There’s inherent pressure drop once air exists the blower.  Therefore the pressure generated by the blower inherently would be greater than a maximum pressure value that exists in said air delivery duct).
Lee fails to teach the blower is a multi-stage blower.
AOA teaches a multi-stage blower (as evidenced by AMETEK in the attached file, the blower is capable of performing at different speeds or create different vacuum level, therefore it’s a multi-stage blower)
It would have been obvious at the time of filing to modify Lee as taught by AOA by incorporating multi-stage blower in order to allow users to adjust the blower at different desired speed according to different personal preferences.
[AltContent: textbox (Annotated figure 1)][AltContent: textbox (Air delivery duct)][AltContent: arrow][AltContent: ][AltContent: textbox (Air intake duct)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    613
    357
    media_image1.png
    Greyscale



Regarding claim 2, Lee in view of AOA teaches said maximum depression value is about 600 mm water column and the turbine generates an air depression of more than 600 mm water column (See attached AMETEK, blower having orifice of 0.375 inch is capable of producing 35.2 inch of water, which is equivalent to 894 mm of water.)
 Regarding claim 3, Lee in view of AOA teaches the blower generates an air depression between 650 mm of water column and about 1100 to 1200 mm of water column (see rationale in claim 2).
Regarding claim 4, Lee in view of AOA teaches the blower is an AMETEK blower (as evidenced by applicant’s spec [0036] in PGPUBS).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached), further in view of Ferri (US 20180178617), and further in view of Lyon (US 20070271934).
Regarding claim 6, Lee in view of AOA teaches all the limitations of claim 1 as well as the turbine is a rotating turbine at a variable speed (by users manually selecting blower speed to high or low in conventional vehicle AC) and the system comprising a computer (control unit 109 in Lee fig 2).
Lee in view of AOA fails to teach a differential pressure sensor located in the cabin; and the computer in electronic communication with the differential pressure sensor and the blower, controlling a rotational speed of the blower based on the pressure detected by the differential pressure sensor in the cabin, the speed being increased in the event that the differential pressure sensor detects a pressure drop in the cabin with respect to a value set by the differential pressure sensor and stored as a set value in the computer, and being reduced in the event that the differential pressure sensor detects an increase in the pressure in the cabin with respect to the same set value.
Ferri teaches a pressure sensor (50, fig 2) located in a cabin (16, fig 2); a computer (42, fig 2) in in electronic communication with the pressure sensor and a blower (34, fig 2), the controller may be configured to instruct the blower and/or the airflow control assembly to increase or decrease the pressure within the cab…if the pressure within the cab is below a threshold pressure, the controller may instruct the blower to increase capacity, thereby increasing the input flow rate of the airflow from the external environment into the interior of the cab and increasing the pressure within the interior of the cab”.  The threshold pressure is a set value in the system of Ferri.  Ferri talk about increasing or decreasing according to comparison between detected pressure reading and a threshold pressure and want to meet the threshold pressure.  Therefore Ferri teaches this function).
It would have been obvious at the time of filing to modify Lee in view of AOA as taught by Ferri by using a pressure sensor and the control mechanism in order to control the cabin pressure at a desired level based on a cabin pressure reading from the pressure sensor.
Lyon teaches a pressure sensor is a differential pressure sensor ([0119] “differential pressure sensor measures the relative excess pressure of the passenger compartment interior in relation to the exterior.”).
It would have been obvious at the time of filing to modify Lee in view of AOA, Ferri to add a differential pressure sensor in order to allow users to monitor relative pressure between the cabin and exterior environment.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached), further in view of Ferri (US 20180178617), and further in view of Sangwan (US 6758739).
Regarding claim 7, Lee in view of AOA teaches all the limitations of claim 1 as well as the turbine is a rotating turbine at a variable speed (by users manually selecting blower speed to high or low in conventional vehicle AC) and the system comprising a computer (control unit 109 in Lee fig 2).
Lee in view of AOA fails to teach a pressure sensor located in said air delivery duct; the computer in electronic communication with the pressure sensor and the blower, controlling a rotational speed of the blower based on a pressure detected by the pressure sensor in the air delivery duct, the rotational speed of the blower being increased in the event that the pressure sensor detects a pressure drop in the air delivery duct with respect to a set value stored in the computer, and being reduced in the event that the pressure sensor detects an increase in the pressure in the duct with respect to the same set value.
Ferri teaches a pressure sensor (50, fig 2); a computer (42, fig 2) in in electronic communication with the pressure sensor and a blower (34, fig 2), controlling a rotational speed of the blower based on a pressure detected by the pressure sensor in a structure (in a cabin shown in step 82, fig 5), the speed being increased in the event that the pressure sensor detects a pressure drop in the structure with respect to a value set by the pressure sensor and stored as a set value in the computer, and being reduced in the event that the pressure sensor detects an increase in the pressure in the structure with respect to the same set value ([0030] “the controller may be configured to instruct the blower and/or the airflow control assembly to increase or decrease the pressure within the cab…if the pressure within the cab is below a threshold pressure, the controller may instruct the blower to increase capacity, thereby increasing the input flow rate of the airflow from the external environment into the interior of the cab and increasing the pressure within the interior of the cab”.  The threshold pressure is a set value in the system of Ferri.  Ferri talk about increasing or decreasing according to comparison between detected pressure reading and a threshold pressure and want to meet the threshold pressure.  Therefore Ferri teaches this function).
It would have been obvious at the time of filing to modify Lee in view of AOA as taught by Ferri by using a pressure sensor and the control mechanism in order to control the cabin pressure at a desired level based on a cabin pressure reading from the pressure sensor.
Sangwan teaches a pressure sensor (164, fig 2) located in an air delivery duct (duct housing 20, fig 1).
It would have been obvious at the time of filing to modify Lee in view of AOA, Ferri as taught by Sangwan to add a pressure in the air conducting duct in order to allow users to monitor pressure condition in the air conditioning system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached), further in view of Olander (US 20120315837).
Regarding claim 8, Lee in view of AOA teaches all the limitations of claim 1.

Olander  teaches a sensor for detecting when said maximum depression value is reached in said air delivery duct, and triggering an alarm if the value is reached ([0051] “pressure in discharge gas piping from a fluid supply vessel is monitored, and when pressure above a predetermined threshold value is detected, an alarm is actuated”.  Since pressure is monitored, a pressure sensor inherently is provided.)
It would have been obvious at the time of filing to modify Lee in view of AOA as taught by Olander by adding a pressure sensor and an alarm to the system in order to warn users in the event that pressure in the air conditioning system is too high.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached), further in view of Lyon (US 20070271934), and further in view of Marcussen (US 3630138).
Regarding claim 9, Lee in view of AOA, Lyon teaches all the limitations of claim 6.
Lee in view of AOA, Lyon fails to teach a check valve located between said air delivery duct and the turbine, the check valve is adjusted so as to close when said maximum depression value is reached in the air delivery duct.
Marcussen teaches a check valve (20, fig 1) located between an air delivery duct (duct upstream of valve 20) and a blower (fan 30), the check valve is adjusted so as to close when said maximum depression value is reached in the air delivery duct.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20050121006) in view of applicant’s own admission (hereinafter AOA) as evidenced by https://www.blowermotorsplus.com/Ametek_Lamb_116157_29_Blower_Vacuum_Motor_p/116157-29.htm (hereinafter Ametek.  A PDF file of the website is attached), further in view of Brooks (US 20180257455).
Regarding claim 10, Lee in view of AOA teaches all the limitations of claim 1.
Lee in view of AOA fails to teach a sensor for sensing an opening or a closing of a door of the cabin, connected to the computer, allowing the blower to be activated only if the door is closed.
Brooks teaches a sensor (74, fig 2) for sensing an opening or a closing of a door (17, fig 1.  Also [0017] “Each cab sensor 74 can be configured to sense an open or closed state of the operator cab 16”) of a cabin (cab 16), connected to a computer (42, fig 2), allowing a blower (52, fig 2) to be activated only if the door is closed (see fig 3, if cabin is not open after stop 106, fan can turn on in step 114.  Also [0020] “the flow diagram 100 can proceed to block 114 in which the controller 42 can execute a closed loop control of the airflow system 44 to achieve and maintain a set positive pressure in the operator cab 16, such as by activating the first and/or second fans 50 and 58, respectively, in a control loop to provide a positive set pressure differential in the operator cab 16.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KO-WEI LIN/            Examiner, Art Unit 3762